             Case 1:20-cv-00553-JFR Document 25 Filed 09/17/20 Page 1 of 2




                                   UNITED STATE DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

 BARBARA ANDERSEN,                                  )       Case No. 1:20-CV-00553-JFR
                                                    )
    Plaintiff,                                      )
                                                    )
 vs.                                                )
                                                    )
 UNKNOWN DEFENDANT, AND                             )
 FORREST FENN,                                      )
                                                    )
    Defendants.


 NOTICE OF SUPPLEMENT AUTHORITIES PURSUANT TO D.N.M.LR-Civ. 7.8.

         Under D.N.M.LR-Civ. 7.8, SOMMER KARNES & ASSOCIATES LLP (Karl H.

Sommer) submits supplemental authorities in support of the Motion for Protective Order (Doc.

17) (“Motion”).

        1.       The Motion argues Plaintiff had not filed a claim over which this Court has

jurisdiction, and consequently, Plaintiff should be prohibited from seeking protected information

potentially possessed by Fenn. (See Motion at pp. 2-3)

        2.       Plaintiff filed her Verified Amended Complaint (Doc. 23) asserting a claim under

the Computer Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030 et seq. (See Verified Amended

Complaint ¶¶ 59 through 62).

        3.       "A civil action for a violation of this section may be brought only if the conduct

involves 1 of the factors set forth in subclauses 4 (I), (II), (III), (IV), or (V) of subsection (c)(4)(A)(i)."

        4.       Subclauses (c)(4)(A)(i)(I),(II,)(III),(IV), and (V) state:

                 a. loss to 1 or more persons during any 1-year period. . . aggregating at least
                    $5,000 in value aggregating at least $5,000 in value;
                 b. the modification or impairment, or potential modification or impairment, of
                    the medical examination, diagnosis, treatment, or care of 1 or more
                    individuals;
                 c. physical injury to any person;
            Case 1:20-cv-00553-JFR Document 25 Filed 09/17/20 Page 2 of 2




               d. a threat to public health or safety; and
               e. damage affecting a computer used by or for an entity of the United States
                  Government in furtherance of the administration of justice, national defense,
                  or national security . . . .

       5.      Only Subsection I above potentially applies to Plaintiff’s claim. The CFAA

defines "loss" as "any reasonable cost to any victim, including the cost of responding to an

offense, conducting a damage assessment, and restoring the data, program, system, or

information to its condition prior to the offense, and any revenue lost, cost incurred, or other

consequential damages incurred because of interruption of service."

       6.      To state a claim for civil liability under the CFAA, Plaintiff had to allege

"interruption of service" in her complaint. Cenveo Corp. v. CelumSolutions Software GMBH & Co KG,

504 F.Supp.2d 574 (2007). She has failed to do so.

       7.      This filing complies with the 350-word limit of Rule 7.8.

                                              Respectfully submitted,

                                              SOMMER KARNES & ASSOCIATES, LLP
                                              Attorneys for Defendant Fenn

                                              By: /s/Karl H. Sommer
                                                     Karl H. Sommer
                                                     Post Office Box 2476
                                                     Santa Fe, New Mexico 87504
                                                     (505) 989-3800
                                                     khs@sommerkarnes.com

                                 CERTIFICATE OF SERVICE

The undersigned certifies that a true copy of the foregoing Motion was submitted and served via
email this    day of August, 2020 to Plaintiff:

Barbara Andersen
Plaintiff, Pro Se
1220 W Sherwin, unit 1E
Chicago IL 60626
bandersen@andersen-law.com
                                          /s/ Karl H. Sommer
                                            Karl H. Sommer


                                                     2
